             Case 2:18-cv-00010-JCM-VCF Document 89 Filed 07/21/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                      ***
      ISABEL TORRES,
4
                            Plaintiff,
5                                                         2:18-cv-00010-JCM-VCF
      vs.                                                 ORDER
6     BODEGA LATINA CORPORATION, d/b/a EL
      SUPER,
7
                            Defendant.
8
             On July 21, 2021, the parties requested an exception from attendance at the scheduled settlement
9
     conference on September 9, 2021. Judge Mahan granted the stipulation. (ECF No. 88).
10
             Accordingly,
11
             IT IS HEREBY ORDERED that the scheduled settlement conference scheduled for September 9,
12
     2021, is VACATED.
13
             IT IS FURTHER ORDERED that the parties must file a joint status report on or before August 13,
14
     2021.
15
             DATED this 21st day of July, 2021.
16
                                                                _________________________
17                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
